Citation Nr: 0722226	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-18 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for an eye disability, 
claimed as poor eyesight.

4.  Entitlement to service connection for a back and hip 
disability, claimed as back pain.

5.  Entitlement to service connection for a skin disorder, to 
include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to April 
1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2004 rating decision in which the RO denied 
the veteran's claims for service connection for PTSD, for 
bilateral hearing loss, for an eye condition claimed as poor 
eyesight, for a back and hip disability claimed as back pain, 
and for a skin disorder to include as due to Agent Orange 
exposure.  In October 2004, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in January 2005, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in March 2005.

The Board's decision on the claim for service connection for 
PTSD and for an eye disability is set forth below.  The 
claims for service connection for bilateral hearing loss, for 
a back and hip disability, and for a skin disorder are 
addressed in the remand following the order; these matters 
are being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  While the veteran has been diagnosed with PTSD, he did 
not engage in combat and there are no service records or 
other supporting documents corroborating the occurrence of 
the veteran's alleged in-service stressful experience; the 
veteran also has not provided sufficient information for VA 
to make any additional attempts to independently corroborate 
any such experience.

3.  There is no competent evidence of an eye disability in 
service.

4.  While refractive error has been diagnosed after service, 
this condition is not medically shown to constitute, or to 
constitute a manifestation of, a current disability for VA 
purposes or to be in any way related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).

2.  The criteria for service connection for an eye 
disability, claimed as poor eyesight, are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306, 4.9 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant appellant of any evidence that is necessary 
to substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, the July 2004 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claims for service 
connection for PTSD and an eye condition claimed as poor 
eyesight, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
would be obtained by VA, and the need for the appellant to 
advise VA of and to submit any further evidence that is 
relevant to the claims.  The letter also requested that the 
veteran send to the RO any pertinent evidence in his 
possession.   This notice meets all four of Pelegrini's 
content of notice requirements, as well as the VCAA's timing 
of notice requirement. 

As regards the Dingess/Hartman requirements, the Board notes 
that the veteran's status is not at issue, the requirements 
of disability and medical nexus were met via the July 2004 
notice described above.  While the RO has not notified the  
appellant regarding the assignment of any disability rating 
or effective date, on these facts, such omission is harmless.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  Because the Board's decision 
herein denies the claims for service connection now under 
consideration, no disability rating or effective date is 
being, or is to be, assigned; accordingly, there is no 
possibility of prejudice to the veteran under the 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.   Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, service personnel records, post-
service VA outpatient and hospital medical records dated from 
July 1975 to October 2004; and various statements written by 
the veteran or by his representative, on his behalf.  Neither 
the veteran nor his representative have identified any 
existing evidence pertinent to the claims for service 
connection for PTSD and an eye disability that have not been 
obtained, and the record presents no basis for any further 
development to create additional evidence to be considered in 
connection with either claim.  The Board points out, as 
explained below, that, as a prima facie claim for service 
connection for either of the claimed disabilities has not 
been presented, obtaining a VA examination and/or medical 
opinion in connection with either claim is not required.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); 
Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

Specifically as regards the PTSD claim, in the July 2004 
letter, the RO provided the veteran a PTSD Questionnaire and 
requested that he provide specific details of the combat 
related incident(s) that resulted in PTSD.  The veteran did 
not respond to that request for stressor information.  Hence, 
no further development in this regard is warranted.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through the notice of the RO, the 
appellant has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543.  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §1110; 38 C.F.R. § 3.303(a).  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A.  PTSD

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; credible supporting evidence that the 
claimed in-service stressor occurred. 38 C.F.R. § 3.304(f). 

As reflected in September and October 2004 VA Mental Health 
Clinic progress notes, the veteran has been diagnosed with 
chronic PTSD.  The September 2004 notes indicates that the 
veteran reported that he served as a rifleman in the Marines 
in Vietnam.  He was noted that he would not go into it but 
that he spent most of his time in the bush in trenches and 
escaped injury except for minor surface wounds.  He indicated 
that his rifle was shot out of his hands on one occasion.  No 
other stressors have been reported by the veteran and no 
examiner has related an inservice stressor to the current 
diagnosis of PTSD.  That diagnosis notwithstanding, the Board 
finds that this claim must nonetheless fail because another 
essential criterion for establishing service connection for 
PTSD-credible evidence that the claimed stressor actually 
occurred-has not been met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor. Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The veteran's service personnel records reflect that he was 
in Vietnam from May 7, 1965 to April 24, 1966.  The veteran's 
military occupational specialty during service in Vietnam was 
Fire Team Squad Leader.  It is indicated that the veteran 
participated in operations against insurgent communist (Viet 
Cong) forces in Chu Lai from May to December 1965 and in Da 
Nang from December 1965 to April 1966.  The veteran's DD-214 
does not reflect any awards or decorations typically 
associated with combat.  The Board points out that while the 
veteran has received the Vietnam Service Medal and the 
National Defense Service Medal, there is no indication that 
these medals were received in connection with any combat 
action.

As noted above, the veteran did not respond to the RO's 
request for identification of in-service stressful 
experiences.  The VA outpatient treatment records show only 
that he reported having a gun shot out of his hands.  
However, as indicated below, there is no objective evidence 
from the veteran's personnel records or any other source to 
establish that the veteran experienced this claimed event.  
Moreover-aside from the fact that the veteran has not 
provided any detailed information about this incident-it 
does not appear that the cited stressor is not objectively 
verifiable, as it is general in description and involves an 
event that would not be contained in a unit history or 
operational report.  Anecdotal experiences of this type 
simply cannot be verified independently.  See Cohen v. Brown, 
10 Vet. App. 128, 134 (1997) ("Anecdotal incidents, although 
they may be true, are not researchable. In order to be 
researched, incidents must be reported and documented.").  
Moreover, the veteran has not identified any other stressful 
event during service, and the record does not present any 
basis for further developing the record in this regard.

Accordingly, while the veteran has been diagnosed with PTSD 
by a VA examiner, such diagnosis is based on an account of 
unverified stressor reported by the veteran.  See Moreau, 9 
Vet. App. at 396 (credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence).  The fact remains 
that, in this case, there is no verified or verifiable 
stressor to support the claim.

As there is no credible evidence that any claimed stressor 
occurred-an essential criterion for establishing service 
connection for PTSD-the Board must conclude that the criteria 
for service connection for PTSD are not met, and that the 
claim must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of- the-doubt 
doctrine.  However, absent any credible evidence to establish 
that a stressor sufficient to support a diagnosis of PTSD 
occurred-an essential criterion to establish the claim-that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

B.  Eye disability

In this case, the veteran seeks service connection for an eye 
condition, claimed as poor eyesight. 

 However, the existence of a current disability upon which to 
predicate a grant of service connection is the cornerstone of 
a claim for VA disability compensation.  See 38 U.S.C.A. § 
1110; Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the interpretation, by VA and the Court, of § 1110 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary, 
and therefore the decision based on that interpretation must 
be affirmed).  See also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

As to what constitutes a disability for VA purposes, under 38 
C.F.R. §§ 3.303(c) and 4.9, congenital or developmental 
abnormalities including refractive error of the eye are not 
considered "diseases or injuries" within the meaning of 
applicable legislation governing the awards of compensation 
benefits, and hence, do not constitute a disability for VA 
compensation purposes.  Moreover, the term disability "should 
be construed to refer to impairment of earning capacity due 
to disease, injury, or defect, rather than to the disease, 
injury, or defect itself."  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that service connection 
for a claimed eye condition is not warranted because the 
diagnosed eye abnormality does not constitute, or represent, 
a disability for VA purposes and is not shown to be in any 
way related to service.

The service medical records do not show any complaints, 
findings or diagnoses related to the eye.  The April 1967 
separation examination report reflects normal findings 
regarding the eyes as well as 20/20 distant vision in both 
eyes.

The post-service VA outpatient treatment records include an 
August 2000 entry showing that the veteran reported needing 
reading glasses and an assessment of refraction error was 
noted.  In July 2004, the veteran complained of not seeing 
well but no diagnosis regarding the eyes was noted.  

Under 38 C.F.R. §§ 3.303(c) and 4.9, refractive error does 
not constitute a disease or injury for compensation purposes.  
Moreover, there is no evidence of any other diagnosed eye 
disability for which service connection could be granted.  
Indeed, no eye disorder was noted in service, and the report 
of separation examination indicates essentially normal 
vision.  There also is no medical evidence to even suggest 
that the refractive error manifested service is the 
manifestation of any current eye disability-much less one 
that is medically related to service.

In addition to the medical evidence, the Board has taken into 
consideration assertions advanced by the veteran in 
connection with his claim.  However, as indicated above, the 
claim decided herein turns on the medical matters of current 
disability and nexus to service.  As a layperson without the 
appropriate medical training and expertise, the veteran 
simply is not competent to provide a probative opinion on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, his assertions, in 
this regard, have no probative value.

For all the foregoing reasons, the claim for service 
connection for an eye disability, claimed as poor eyesight 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent evidence supports the 
veteran's claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.


ORDER

Service connection for PTSD is denied.

Service connection for an eye disability, claimed as poor 
eyesight, is denied.


REMAND

The Board's review of claims file reveals that further RO 
action on the claims for service connection for claimed back 
and hip disability, bilateral hearing loss, and skin disorder 
is warranted.

With regard to the claimed back and hip disability, the 
service medical records show that in October 1966, the 
veteran complained of pain in the lumbar region and the 
assessment was low back strain.  A subsequent October 1966 
entry notes complaints of lower back pain, bilaterally in the 
sacroiliac joint area.  It was noted that there was no 
previous history of strain or trauma and that the veteran's 
brother had rheumatic fever.  The impression was rule out low 
back strain and rule out arthritis of the sacroiliac joint 
(rheumatoid?).  The April 1967 separation examination was 
negative for complaints or diagnosis of any spine problems or 
disorder.  The post-service VA outpatient treatment records 
show complaints of back pain, radiating to the right hip and 
leg in November 2003.  In July 2004, the veteran complained 
of low back pain and the assessment included multi-joint 
arthralgia, suspect gout.  

With regard to the claimed hearing loss, the service 
personnel records show that during service the veteran's 
military occupational specialty included rifleman.  The April 
1967 separation examination revealed normal hearing on 
whispered voice testing.  A December 2004 VA outpatient 
treatment record notes that the veteran failed a whispered 
voice hearing test and the impression included decreased 
hearing.  It was also noted that the veteran had a consult 
for audiology, but no further audiology records are included 
in the record.

Regarding the claimed skin disability, an August 2000 VA 
outpatient treatment records included a diagnosis of 
dyshydrotic dermatitis of the palms and soles of feet.  As 
noted above the veteran served in Vietnam and his claim for 
service connection for a skin condition includes the 
assertion that it was caused by exposure to Agent Orange 
during service.  

Given the above, the Board finds that the current record is 
insufficient for the claims remaining on appeal, and that 
further medical development of each claim is warranted.  See 
38 U.S.C.A. § 5103A.  Audiological, orthopedic and 
dermatological examinations are needed to obtain medical 
opinions as to whether the appellant currently suffers any 
lumbar spine and hip disability, skin disorder, or hearing 
loss  that is etiologically related to service.

Hence, the RO should arrange for the appellant to undergo VA 
audiological, orthopedic and dermatological examinations, by 
physicians, at an appropriate VA medical facility.  The 
appellant is hereby notified that failure to report to any 
such scheduled examination, without good cause, may result in 
a denial of the claims for service connection (as the 
original claims will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2006).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the appellant fails to report to the 
scheduled examinations, the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Charleston VA Medical Center (VAMC) dated from July 1975 to 
October 1976, and from November 2003 to October 2004.  As 
noted above, there appears to be additional records that have 
not been obtained, as it was noted that the veteran was 
referred to audiology regarding his complaints of hearing 
loss but those records are not in the claims file.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain from the Charleston 
VAMC all outstanding pertinent treatment records prior to and 
since October 2004,  following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2006) as regards requests 
for records from Federal facilities. 

To ensure that all due process requirements are met, the RO 
should give the appellant another opportunity to present 
pertinent information and/or evidence, notifying him that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2006) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one- year VCAA notice period).  The RO should request 
that the appellant furnish all pertinent evidence in his 
possession, as well as ensure that its decision meets the 
notice requirements Dingess/Hartman (cited to above), 
particularly as regards disability ratings and effective 
dates, as appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103 and 5103A (West 
2002 & Supp. 2006) and 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations. 
Therefore, in addition to complying with the specific actions 
requested below, the RO should also take any other 
notification and/or development action required by the VCAA 
prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the 
Charleston VAMC all outstanding pertinent 
records of evaluation and/or treatment of 
the veteran's low back and/or hip, 
hearing, and/or skin, prior to and since 
October 2004.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the appellant 
and his representative a letter 
requesting that the veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal that is not 
currently of record.

The RO should also invite the appellant 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of Dingess/Hartman (cited to 
above), specifically as regards 
disability ratings and effective dates, 
as appropriate.  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.   After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the appellant to 
undergo VA orthopedic, dermatological and 
ear, nose and throat examinations, by 
physicians, at an appropriate VA medical 
facility. 

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the each physician 
designated to examine the appellant, and 
each examination reports should include 
discussion of the appellant's documented 
medical history and assertions.  All 
indicated tests and studies (to include 
audiometry, and speech discrimination 
testing, for each ear) should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  Each examiner 
should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) 
report.


Orthopedic examination - The orthopedic 
examiner should clearly identify all 
current disability(ies) of the lumbar 
spine and hips.  With respect to each 
diagnosed lumbar spine and hip 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or more probability) that such 
disability is the result of disease or 
injury incurred in or aggravated during 
the veteran's military service.  The 
examiner should specifically consider and 
address the significance, if any, of 
pertinent complaints noted in service.

Dermatology examination - The physician 
should identify all current 
dermatological disability.  With respect 
to each diagnosed disability, the 
examiner should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or more 
probability) that such disability is the 
result of disease or injury incurred in 
or aggravated during the veteran's 
military service, to include exposure to 
Agent Orange therein.

Ear, Nose and Throat examination - Based 
on the results of audiometric testing, 
the physician should specifically 
indicate, which respect to each ear, 
whether the veteran currently has hearing 
loss to an extent recognized as a 
disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 
4000 hertz of 40 decibels or greater; or 
an auditory threshold for at least three 
of the frequencies 500, 1000, 2000, 3000, 
or 4000 hertz of 26 decibels or greater; 
or speech recognition scores using the 
Maryland CNC Test of less than 94 
percent).  

Then, with respect to each diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or more probability) that such 
disability is the result of injury or 
disease incurred or aggravated in 
service, to specifically include likely 
noise exposure during the veteran's 
service. 

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal in light of all 
pertinent evidence and legal authority.

7.   If any benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. § 5109B, 7112 (West Supp. 2006).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


